DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed surface level differences in the planarization layers of all claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 3, paragraph 11, line 1: Change “an” to “a”.
Page 7, paragraph 32, line 2: Change “detailed” to “detail”.
Page 11, paragraph 58, line 3: Change TR2 to PE2 and add TR2 after “second thin film transistor”.
Page 11, paragraph 58, line 7: Change “nickel (Li)” to “lithium (Li)”.  (Check applicants’ originally filed disclosure to confirm support for lithium.  If there is not support, please delete the term because nickel has already been included in the list.)
Page 18, paragraph 84, line 2 from the top of the page: Change “nickel (Li)” to “lithium (Li)”.  See note, above.
Appropriate correction is required.

Claim Objections
Claims 5 and 14-20 are objected to because of the following informalities:
Claim 5, line 4: Add a comma after “second”.
Claim 14, lines 17-18: Please provide antecedent basis for “the organic light-emitting layer”.
Claims 15-17 are objected to for depending from objected-to base claim 14.
Claim 18, line 7: Change “first to third” to “first, second, and third”.
Claim 18, line 22: Please provide antecedent basis for “the planarization layer”.
Claims 19 and 20 are objected to for depending from objected-to base claim 18. 
Claim 19, lines 2, 4, 6: If the reference to the planarization layer is changed in claim 18, please change the reference to the planarization layer in claim 19 in these lines.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 10, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the upper end of the claimed range, does not reasonably provide enablement for the lower end of the claimed range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Regarding claims 2, 10, 15, and 19:  These claims define ranges for the surface level differences for the first sub-pixel or red organic light-emitting layer, second sub-pixel or green organic light-emitting layer, and third sub-pixel or blue light-emitting layer, as 30 nm or less, 40 nm or less, and 100 nm or less, respectively.  The upper limits—30 nm, 40 nm and 100 nm, are defined, but the lower limits, that is “or less”, are not defined.  Because the lower limit is not defined, the lower limit of the claimed range is not enabled.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Breath of the claims: As noted above, the upper limit of the claimed ranges is defined, but the lower limit of the claimed ranges is not defined.  Therefore, the lower limit encompasses negative end points and extreme negative end points.
Nature of the invention: The invention is directed to the use of optical lengths or resonant distances of organic light emitting subpixels.
State of the prior art: Defining suitable optical lengths/resonant distances is well known in the art and is used to optimize light from each subpixel.
Level of one of ordinary skill in the art: A bachelor’s degree in electrical engineering or semiconductor engineering and 5 years’ experience in the field of organic light emitting devices.
Level of predictability in the art: The level of predictability in the art is high.
Amount of direction provided by the inventor: The inventor has provided the upper limit, no lower limit.
Existence of working examples: No working examples for the lower limit of the range are available.
Quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation is undue because of the lack of information in the disclosure.  For these reasons, claims 2, 10, 15, and 19 are rejected for lack of enablement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: This claim refers to a first surface level difference of the first sub-pixel, a second surface level difference of the second sub-pixel, and a third surface level difference of the third sub-pixel.  However, the claim is unclear as to what the surface level differences are measurements of.  Based on the claim language, the surface level differences could be differences within each subpixel upper surface.  Because the language is unclear, claim 1 is rejected as indefinite.
Claims 2-8 are rejected for depending from rejected base claim 1.  Note that claim 3 includes a further definition of the surface level differences, specifically attributing the surface level difference to the planarization layer.  However, the claim language in claim 3 is unclear as to the nature of the surface level difference, such as whether this surface level difference is due to a trench or surface roughness or something else.  The drawings are of no help because the surface level difference is not shown in the drawings.
Regarding claim 9: This claim is rejected under three bases.  First, claim 9 refers to a surface level difference of the planarization layer corresponding to the green organic light-emitting layer, a surface level difference of the planarization layer corresponding to the red organic light-emitting layer, and a surface level difference of the planarization layer corresponding to the blue organic light-emitting layer.  However, the claim language is unclear as to the nature of the surface level difference, such as whether this surface level difference is due to a trench or surface roughness or something else.  The drawings are of no help because the surface level difference is not shown in the drawings.  Because the language is unclear, claim 9 is rejected as indefinite.
Second, claim 9 refers to via holes that expose a part of drain electrodes of the first, second, and third TFTs.  However, these via holes are filled with pattern electrodes.  If these via holes are filled with pattern electrodes, then the via holes are not exposed.  Because the claim language is confusing, claim 9 is rejected as indefinite.
Lastly, claim 9 defines pattern electrodes in lines 10-11, and the defines additional pattern electrodes in lines 12, 14, and 16.  Because antecedent basis is provided again for the pattern electrodes in lines 12, 14, and 16, claim 9 is unclear whether these pattern electrodes are in addition to the pattern electrodes defined in lines 10-11 or a part of the pattern electrodes defined in lines 10-11.  Because the claim language is unclear, claim 9 is rejected as indefinite.
Claims 10-13 are rejected for depending from claim 9.
Regarding claim 14: This claim is rejected under three bases.  First, claim 9 refers to a surface level difference of the planarization layer corresponding to the green organic light-emitting layer, a surface level difference of the planarization layer corresponding to the red organic light-emitting layer, and a surface level difference of the planarization layer corresponding to the blue organic light-emitting layer.  However, the claim language is unclear as to the nature of the surface level difference, such as whether this surface level difference is due to a trench or surface roughness or something else.  The drawings are of no help because the surface level difference is not shown in the drawings.  Because the language is unclear, claim 14 is rejected as indefinite.
Second, claim 14 defines pattern electrodes in lines 9-10, and the defines additional pattern electrodes in lines 13-15.  Because antecedent basis is provided again for the pattern electrodes in lines 13-15, claim 14 is unclear whether these pattern electrodes are in additional to the pattern electrodes defined in lines 9-10 or a part of the pattern electrodes defined in lines 9-10.  Because the claim language is unclear, claim 14 is rejected as indefinite.
Lastly, there is no antecedent basis for “the organic light-emitting layer” in lines 17-18.  Earlier in the claim, the claim refers to a red organic light-emitting layer, a green organic light-emitting layer, and a blue organic light-emitting layer, but not a general organic light-emitting layer.  Because the organic light-emitting layer has not been defined, claim 14 is rejected as indefinite.
Regarding claim 18: This claim is rejected under three bases.  First, claim 9 refers to a surface level difference of the planarization layer corresponding to the green organic light-emitting layer, a surface level difference of the planarization layer corresponding to the red organic light-emitting layer, and a surface level difference of the planarization layer corresponding to the blue organic light-emitting layer.  However, the claim language is unclear as to the nature of the surface level difference, such as whether this surface level difference is due to a trench or surface roughness or something else.  The drawings are of no help because the surface level difference is not shown in the drawings.  Because the language is unclear, claim 18 is rejected as indefinite.
Second, claim 18 defines pattern electrodes in lines 14-15, and the defines additional pattern electrodes in lines 19-21.  Because antecedent basis is provided again for the pattern electrodes in lines 19-21, claim 18 is unclear whether these pattern electrodes are in additional to the pattern electrodes defined in lines 14-15 or a part of the pattern electrodes defined in lines 14-15.  Because the claim language is unclear, claim 18 is rejected as indefinite.
Lastly, there is no antecedent basis for “the planarization layer” in line 22.  Earlier in the claim, the claim refers to a first planarization layer and a second planarization layer, but not a general planarization layer.  Because the planarization layer has not been defined, claim 18 is rejected as indefinite.
Claims 19 and 20 are objected to for depending from claim 18.
Note: If the reference to the planarization layer is changed in claim 18, please change the reference to the planarization layer in claim 19 in lines 2, 4, and 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ando, U.S. Pat. Pub. No. 2013/0187132, Figures 1-4.
Ando, Figures 1-3:

    PNG
    media_image1.png
    491
    593
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    348
    378
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    492
    584
    media_image3.png
    Greyscale



Ando, Figure 4 (annotated):

    PNG
    media_image4.png
    491
    927
    media_image4.png
    Greyscale

Regarding claim 1: Ando Figures 1-4 disclose a light-emitting display device (100) comprising: a plurality of unit pixels (10), each of the plurality of unit pixels (10) comprising: a first sub-pixel (10R) comprising a red organic light-emitting layer (173R) to emit red light and having a first surface level difference; a second sub-pixel (10G) comprising a green organic light-emitting layer (173G) to emit green light and having a second surface level difference; and a third sub-pixel (10B) that includes a blue organic light-emitting layer (173B) to emit blue light and having a third surface level difference, wherein the second surface level difference of the second sub-pixel (10G) is greater than the first surface level difference of the first sub-pixel (10R) and smaller than the third surface level difference of the third sub-pixel (10B).   Ando specification ¶¶ 89-133.
Regarding claim 3, which depends from claim 1: Ando discloses a planarization layer (14) disposed under the first, second, and third sub-pixels (10R, 10G, 10B), wherein each of the first, second, and third surface level differences is a surface level difference of the planarization layer (14) corresponding to each of the first, second, and third sub-pixels.  Id. ¶¶ 107-109.
Regarding claim 4, which depends from claim 3: Ando discloses that the planarization layer (14) has a single layer.  See id.
Regarding claim 9: Ando Figures 1-4 disclose a light-emitting display device (100) comprising: a substrate (11) including a red light-emitting area (10R), a green light-emitting area (10G), and a blue light-emitting area (10B); a driving element comprising a first thin film transistor (TFT) (Tr1) formed in the red light-emitting area (10R), a second TFT (Tr1) formed in the green light-emitting area (10G), and a third TFT (Tr1) formed in the blue light-emitting area (10B); a planarization layer (14) covering the first, second, and third TFTs (Tr1) and including via holes (14H) exposing at least a part of each of drain electrodes of the first, second, and third TFTs (Tr1); a light-emitting element comprising: pattern electrodes (15) electrically connected to the drain electrodes through the via holes (14H), a red organic light-emitting layer (173R) disposed on a pattern electrode (15) corresponding to the first TFT (Tr1), a green organic light-emitting layer (173G) disposed on a pattern electrode 26(15) SD-201201-TCDcorresponding to the second TFT (Tr1), a blue organic light-emitting layer (173B) disposed on a pattern electrode (15) corresponding to the third TFT (Tr1), and a common electrode (18) covering the red organic light-emitting layer (173R), the green organic light-emitting layer (173G), and the blue organic light-emitting layer (173B); and a pixel defining layer (16) covering at least a part of each of the pattern electrodes (15) electrically connected to the drain electrodes and at least a part of the planarization layer (14) exposed by the pattern electrodes (15), wherein a surface level difference of the planarization layer (14) corresponding to the green organic light-emitting layer (173G) is greater than a surface level difference of the planarization layer (14) corresponding to the red organic light-emitting layer (173R) and smaller than a surface level difference of the planarization layer (14) corresponding to the blue organic light-emitting layer (173B).  Id. ¶¶ 89-133.
Claim 14 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ando, U.S. Pat. Pub. No. 2013/0187132, Figures 1-7.
Regarding claim 14: Ando Figures 1-7 disclose a method of manufacturing a light-emitting display device (100), the method comprising: forming a first thin film transistor (TFT) (Tr1), a second TFT (Tr1), and a third TFT (Tr1) in a red light-emitting area (R1), a green light-emitting area (R2), and a blue light-emitting area (R3), respectively, on a substrate (11); forming a planarization layer (14) covering the first, second, and third TFTs (Tr1) and including via holes (14H) exposing at least a part of each of drain electrodes of the first, second, and third TFTs (Tr1); forming pattern electrodes (15) electrically connected to the drain electrodes through the via holes (14H); forming a pixel defining layer (16) covering at least a part of each of the pattern electrodes (15) and at least a part of the planarization layer (14) exposed by the pattern electrodes (15); forming a red organic light-emitting layer (173R), a green organic light-emitting layer (173G), and a blue organic light-emitting layer (173B) on a pattern electrode (15) corresponding to the first TFT (Tr1), a pattern electrode (15) corresponding to the second TFT (Tr1), and a pattern electrode (15) corresponding to the third TFT (Tr1), respectively; and forming a common electrode (18) covering the pixel defining layer (16) and the organic light-emitting layer (173R, 173G, 173B), wherein a surface level difference of the planarization layer (14) corresponding to the green organic light-emitting layer (173G) is greater than a surface level difference of the planarization layer (14) corresponding to the red organic light-emitting layer (173R) and smaller than a surface level difference of the planarization layer (14) corresponding to the blue organic light-emitting layer (173B).  Id. ¶¶ 89-173.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park, U.S. Pat. Pub. No. 2019/0198816, Figures 2 and 3, and further in view of Yoshida, U.S. Pat. Pub. No. 2010/0327297, Figures 6 and 7A-7I.
Park, Figures 2, 3:

    PNG
    media_image5.png
    357
    461
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    276
    467
    media_image6.png
    Greyscale



Yoshida Figure 6 (original and annotated):

    PNG
    media_image7.png
    309
    437
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    309
    750
    media_image8.png
    Greyscale






Yoshida, Figures 7A-7I:

    PNG
    media_image9.png
    595
    420
    media_image9.png
    Greyscale

Regarding claim 1: Park Figures 2 and 3 disclose a light-emitting display device comprising: a plurality of unit pixels (UP), each of the plurality of unit pixels (UP) comprising: a first sub-pixel comprising an organic light-emitting layer (OL) and emitting light and having a first surface level difference; a second sub-pixel (G) comprising the organic light-emitting layer (OL) and emitting green light and having a second surface level difference; and a third sub-pixel (B) that includes the organic light-emitting layer (OL) and emitting blue light and having a third surface level difference, wherein the second surface level difference of the second sub-pixel (G) is greater than the first surface level difference of the first sub-pixel (R) and smaller than the third surface level difference of the third sub-pixel (B).  Park specification ¶¶ 49-71.  Park does not disclose that each subpixel has an organic light-emitting layer that is the subpixel’s color. 
Yoshida Figure 6, directed to similar subject matter, discloses a unit pixel comprising: a first sub-pixel (R) comprising a red organic light-emitting layer (50R) to emit red light and having a first surface level difference; a second sub-pixel (G) comprising a green organic light-emitting layer (50G) to emit green light and having a second surface level difference; and a third sub-pixel (B) that includes a blue organic light-emitting layer (50B) to emit blue light and having a third surface level difference, wherein the second surface level difference of the second sub-pixel is greater than the first surface level difference of the first sub-pixel and smaller than the third surface level difference of the third sub-pixel.  Yoshida specification ¶¶ 85-90.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Park to use the Yoshida organic light emitting layers because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 3, which depends form claim 1: The combination discloses a planarization layer (10’) disposed under the first, second, and third sub-pixels (R, G, B), wherein each of the first, second, and third surface level differences is a surface level difference of the planarization layer (10’) corresponding to each of the first, second, and third sub-pixels (R, G, B).  See id.  ¶¶ 85-100.
Regarding claim 4, which depends from claim 3: The combination discloses the planarization layer has a single layer.  Id.
Regarding claim 9: Park Figures 2 and 3 disclose a light-emitting display device comprising: a substrate (10) including a red light-emitting area (SPR), a green light-emitting area (SPG), and a blue light-emitting area (SPB); a driving element comprising a first thin film transistor (TFT) (TR) formed in the red light-emitting area (SPR), a second TFT (TG) formed in the green light-emitting area (SPG), and a third TFT (TB) formed in the blue light-emitting area (SPB); a planarization layer (OC) covering the first, second, and third TFTs (TR, TG, TB) and including via holes (PH) exposing at least a part of each of drain electrodes of the first, second, and third TFTs (TR, TG, TB); a light-emitting element (OLE) comprising: pattern electrodes (ANO) electrically connected to the drain electrodes through the via holes (PH), an organic light-emitting layer (OL) disposed on a pattern electrodes (ANO) corresponding to the first TFT (TR), the second TFT (TG), and the third TFT (TB), and a common electrode (CAT) covering the organic light-emitting layer (OL); and a pixel defining layer (BN) covering at least a part of each of the pattern electrodes (ANO) electrically connected to the drain electrodes and at least a part of the planarization layer (OC) exposed by the pattern electrodes (ANO).  Park specification ¶¶ 49-71.  Park does not disclose that each subpixel has an organic light-emitting layer that is the subpixel’s color or that the surface level differences are in the planarization layer.
Yoshida Figure 6 discloses a light-emitting display device comprising: a substrate (10) including a red light-emitting area (R), a green light-emitting area (G), and a blue light-emitting area (B); a driving element (not shown) in the substrate (10) comprising a first thin film transistor (TFT) formed in the red light-emitting area (R), a second TFT formed in the green light-emitting area (G), and a third TFT formed in the blue light-emitting area (B); a planarization layer (10’) covering the first, second, and third TFTs arranged to allow connection to drain electrodes of the first, second, and third TFTs; a light-emitting element comprising: pattern electrodes (20R, 20G, 20B) electrically connected to the drain electrodes, a red organic light-emitting layer (50R) disposed on a pattern electrode (20R) corresponding to the first TFT, a green organic light-emitting layer (50G) disposed on a pattern electrode 26(20G) SD-201201-TCDcorresponding to the second TFT, a blue organic light-emitting layer (50B) disposed on a pattern electrode (20B) corresponding to the third TFT, and a common electrode (60) covering the red organic light-emitting layer (50R), the green organic light-emitting layer (50G), and the blue organic light-emitting layer (50B); and a pixel defining layer (bank) adjacent each of the pattern electrodes (20R, 20G, 20B) electrically connected to the drain electrodes and covering at least a part of the planarization layer (10’) exposed by the pattern electrodes (20R, 20G, 20B), wherein a surface level difference of the planarization layer (10’) corresponding to the green organic light-emitting layer (50G) is greater than a surface level difference of the planarization layer (10’) corresponding to the red organic light-emitting layer (50R) and smaller than a surface level difference of the planarization layer (10’) corresponding to the blue organic light-emitting layer (50B).  Yoshida specification ¶¶ 85-100.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Park to use the Yoshida organic light emitting layers because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 14: Park Figures 2 and 3 disclose method of manufacturing a light-emitting display device, the method comprising: forming a first thin film transistor (TFT) (TR), a second TFT (TG), and a third TFT (TB) in a red light-emitting area (SPR), a green light-emitting area (SPG), and a blue light-emitting area (SPB), respectively, on a substrate (SUB); forming a planarization layer (OC) covering the first, second, and third TFTs (TR, TG, TB) and including via holes (PH) exposing at least a part of each of drain electrodes of the first, second, and third TFTs (TR, TG, TB); forming pattern electrodes (ANO) electrically connected to the drain electrodes through the via holes (PH); forming a pixel defining layer (BN) covering at least a part of each of the pattern electrodes (ANO) and at least a part of the planarization layer (OC) exposed by the pattern electrodes (ANO); forming a common organic light-emitting layer (OL) on each of the pattern electrodes (ANO); and forming a common electrode (CAT) covering the pixel defining layer (BN) and the organic light-emitting layer (OL).  Park specification ¶¶ 49-71.  Park does not disclose that each subpixel has an organic light-emitting layer that is the subpixel’s color or that the planarization layer (OL) has surface level differences for each subpixel.
Yoshida discloses forming a substrate (10) including a planarization layer (10’), the substrate (10) having a driving TFT; forming pattern electrodes (20R, 20G, 20B) electrically connected to the drain electrodes; forming a pixel defining layer (bank) adjacent to each of the pattern electrodes (20R, 20G, 20B) and covering at least a part of the planarization layer (10’) exposed by the pattern electrodes (20R, 20G, 20B); forming a red organic light-emitting layer (50R), a green organic light-emitting layer (50G), and a blue organic light-emitting layer (50B) on a pattern electrode (20R) corresponding to the first TFT (not shown), a pattern electrode (20G) corresponding to the second TFT (not shown), and a pattern electrode (20B) corresponding to the third TFT (not shown), respectively; and forming a common electrode (60) covering the pixel defining layer (bank) and the organic light-emitting layer (50R, 50G, 50B), wherein a surface level difference of the planarization layer (10’) corresponding to the green organic light-emitting layer (50G) is greater than a surface level difference of the planarization layer (10’) corresponding to the red organic light-emitting layer (50R) and smaller than a surface level difference of the planarization layer (10’) corresponding to the blue organic light-emitting layer (50B).  Yoshida specification ¶¶ 85-100.  One having ordinary skill in the art at a time before the effective filing date would be motivated to combine Park and Yoshida because Park provides details relating to the electrical connection for the display device.
Regarding claim 17, which depends from claim 14:  The combination discloses the red organic light-emitting layer (50R), the green organic light-emitting layer (50G), and the blue organic light-emitting layer (50B) are formed by an inkjet printing process.  See Yoshida specification ¶¶ 99, 97, 77.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Figures 2 and 3, and further in view of Yoshida, Figures 6 and 7A-7I, and Lee, Lee, U.S. Pat. Pub. No. 2018/0033836, Figure 4.
Regarding claim 18: Park Figures 2 and 3 disclose a method of manufacturing a light-emitting display device, the method comprising: forming a first thin film transistor (TFT) (TR), a second TFT (TG), and a third TFT (TB) in a first light-emitting area (SPR), a second light-emitting area (SPG), and a third light-emitting area (SPB), respectively, on a substrate (SUB), respectively; forming a first planarization layer (OC) covering the first, second, and third TFTs (TR, TG, TB) and including first via holes (PH) exposing at least a part of each of drain electrodes of the first to third TFTs (TR, TG, TB); forming pattern electrodes (ANO) electrically connected to the drain electrodes through the first via holes (PH); forming a pixel defining layer (BN) on the first planarization layer (OC) to expose the pattern electrodes (ANO) through openings formed to define a plurality of pixels (UP); and forming an organic light-emitting layer (OL) on a pattern electrode (ANO) corresponding to the first TFT (TR), a pattern electrode (ANO) corresponding to the second TFT (TG), and a pattern electrode (ANO) corresponding to the third TFT (TB), respectively.  Park does not disclose a two-layer planarization layer, contact metals on the first of the two planarization layers, or that the surface level differences are in the second planarization layer.
Yoshida Figures 6 and 7A-7I discloses a method of manufacturing a light-emitting display device, the method comprising: forming a first thin film transistor (TFT), a second TFT, and a third TFT (driving TFTs) in a first light-emitting area (R), a second light-emitting area (G), and a third light-emitting area (B), respectively, on a substrate (10), respectively; forming pattern electrodes (20R, 20G, 20B) electrically connected to the drain electrodes of the TFTs; forming a pixel defining layer (bank) on the second planarization layer (10’) to expose the pattern electrodes (20R, 20G, 20B) through openings formed to define a plurality of pixels; and forming a red organic light-emitting layer (50R), a green organic light-emitting layer (50G), and a blue organic light-emitting layer (50B) on a pattern electrode (20R) corresponding to the first TFT, a pattern electrode (20G) corresponding to the second TFT, and a pattern electrode (20B) corresponding to the third TFT, respectively, wherein a surface level difference of the planarization layer (10’) corresponding to the green organic light-emitting layer (50G) is greater than a surface level difference of the planarization layer (10’) corresponding to the red organic light-emitting layer (50R) and smaller than a surface level difference of the planarization layer (10’) corresponding to the blue organic light-emitting layer (50B).  Yoshida specification ¶¶ 85-100.  One having ordinary skill in the art at a time before the effective filing date would be motivated to combine Park and Yoshida because Park provides details relating to the electrical connection for the display device.
Lee Figure 4 discloses a method of manufacturing a light-emitting display device, the method comprising: forming a first thin film transistor (TFT), a second TFT, and a third TFT (122, 130, 132) in a first light-emitting area (P1), a second light-emitting area (P2), and a third light-emitting area (P3), respectively, on a substrate (110), respectively; forming a first planarization layer (140) covering the first, second, and third TFTs (122, 130, 132) and including first via holes (140b) exposing at least a part of each of drain electrodes of the first to third TFTs (122, 130, 132); forming contact metals (144) electrically connected to the drain electrodes through the first via holes (140b); forming a second planarization layer (150) covering at least a part of each of the contact metals (144) and at least a part of the first planarization layer (140) and including second via holes (unnumbered) exposing at least a part of each of the contact metals (144); forming pattern electrodes (162) electrically connected to the contact metals (144) through the SD-201201-TCDsecond via holes (unnumbered); forming a pixel defining layer (170) on the second planarization layer (150) to expose the pattern electrodes (162) through openings formed to define a plurality of pixels (P1, P2, P3).  Lee specification ¶¶ 43-62.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Lee planarization layer design because the modification would have involved a substitution of parts used for the same purpose.  MPEP § 2144.06.
Regarding claim 20, which depends from claim 18: The combination discloses the red organic light-emitting layer (50R), the green organic light-emitting layer (50G), and the blue organic light-emitting layer (50B) are formed by an inkjet printing process.  See Yoshida specification ¶¶ 99, 97, 77.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ando or Park and Yoshida, and further in view of Lee, U.S. Pat. Pub. No. 2018/0033836, Fig. 4.
Lee Figure 4:

    PNG
    media_image10.png
    299
    474
    media_image10.png
    Greyscale

Regarding claim 5, which depends from claim 3: Ando discloses the planarization layer comprises a second planarization layer (14), and each of the first, second and third surface level differences is a surface level difference of the second planarization (14) layer corresponding to each of the first, second, and third sub-pixels (10R, 10G, 10B), respectively.  Ando specification ¶¶ 107-109.  Yoshida also discloses the planarization layer comprises a second planarization layer (10’), and each of the first, second and third surface level differences is a surface level difference of the second planarization (10’) layer corresponding to each of the first, second, and third sub-pixels (R, G, B), respectively.  Yoshida specification ¶¶ 85-100.  Neither Ando nor Park and Yoshida discloses the planarization layer comprises a first planarization layer and a second planarization layer formed on the first planarization layer.
Lee Figure 4 discloses a planarization layer (140, 150) comprises a first planarization layer (140) and a second planarization layer (150) formed on the first planarization layer (140).  Lee specification ¶¶ 49-58.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Ando or Park and Yoshida to use the Lee planarization layer because the modification would have involved a substitution of parts used for the same purpose.  MPEP § 2144.06.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ando, and further in view of Lee, Figure 4.
Regarding claim 18: Ando Figures 1-7 disclose method of manufacturing a light-emitting display device (100), the method comprising: forming a first thin film transistor (TFT) (Tr1), a second TFT (Tr1), and a third TFT (Tr1) in a first light-emitting area (R1), a second light-emitting area (R2), and a third light-emitting area (R3), respectively, on a substrate (11), respectively; forming a first planarization layer covering the first, second, and third TFTs (Tr1) and including first via holes (14H) exposing at least a part of each of drain electrodes of the first to third TFTs (Tr1); forming pattern electrodes (15) electrically connected to the drain electrodes through the first via holes (14H); forming a pixel defining layer (16) on the first planarization layer (14) to expose the pattern electrodes (15) through openings formed to define a plurality of pixels (10); and forming a red organic light-emitting layer (173R), a green organic light-emitting layer (173G), and a blue organic light-emitting layer (173B) on a pattern electrode (15) corresponding to the first TFT (Tr1), a pattern electrode (15) corresponding to the second TFT (Tr1), and a pattern electrode (15) corresponding to the third TFT (Tr1), respectively, wherein a surface level difference of the planarization layer (14) corresponding to the green organic light-emitting layer (173R) is greater than a surface level difference of the planarization layer (14) corresponding to the red organic light-emitting layer (173R) and smaller than a surface level difference of the planarization layer (14) corresponding to the blue organic light-emitting layer (173B).  Ando specification ¶¶ 89-173.  Ando is silent as to the formation of contact metals connected to the drain electrodes through the first via holes; or a second planarization layer covering at least a part of each of the contact metals and at least a part of the first planarization layer and including second via holes exposing at least a part of each of the contact metals.
Lee Figure 4 discloses a method of manufacturing a light-emitting display device, the method comprising: forming a first thin film transistor (TFT), a second TFT, and a third TFT (122, 130, 132) in a first light-emitting area (P1), a second light-emitting area (P2), and a third light-emitting area (P3), respectively, on a substrate (110), respectively; forming a first planarization layer (140) covering the first, second, and third TFTs (122, 130, 132) and including first via holes (140b) exposing at least a part of each of drain electrodes of the first to third TFTs (122, 130, 132); forming contact metals (144) electrically connected to the drain electrodes through the first via holes (140b); forming a second planarization layer (150) covering at least a part of each of the contact metals (144) and at least a part of the first planarization layer (140) and including second via holes (unnumbered) exposing at least a part of each of the contact metals (144); forming pattern electrodes (162) electrically connected to the contact metals (144) through the SD-201201-TCDsecond via holes (unnumbered); forming a pixel defining layer (170) on the second planarization layer (150) to expose the pattern electrodes (162) through openings formed to define a plurality of pixels (P1, P2, P3).  Lee specification ¶¶ 43-62.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Ando to use the Lee planarization layer design because the modification would have involved a substitution of parts used for the same purpose.  MPEP § 2144.06.
Claims 6, 7, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ando or Park and Yoshida, and further in view of Cai, U.S. Pat. Pub. No. 2021/0351381, Figure 15.
Cai Figure 15:

    PNG
    media_image11.png
    323
    396
    media_image11.png
    Greyscale

Regarding claim 6, which depends from claim 1: Neither Ando nor Park and Yoshida discloses that sizes of the first sub-pixel, the second sub-pixel, and the third sub-pixel are different from each other.
Cai Figure 15, directed to a display panel, discloses a pixel arrangement in which sizes of the first sub-pixel (PR), the second sub-pixel (PG), and the third sub-pixel (PB) are different from each other.  Cai specification ¶ 70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Ando or Park and Yoshida to use the Cai design because the modification would have involved suitable design for the intended purpose.  MPEP § 2144.07.
Regarding claim 7, which depends from claim 6: The combination discloses an area of the second sub-pixel (PG) is larger than an area of the first sub-pixel (PR) and smaller than an area of the third sub-pixel (PB).  Cai specification ¶ 70.  
Regarding claim 11, which depends from claim 9: Neither Ando nor Park and Yoshida discloses that sizes of the red organic light-emitting layer, the green organic light-emitting layer, and the blue organic light-emitting layer exposed by the pixel defining layer are different from each other.
Cai Figure 15, directed to a display panel, discloses sizes of the area of red organic light-emitting device (PR), the area of the green organic light-emitting device (PG), and the area of the blue organic light-emitting device (PB) exposed by the through hole are different from each other.  Cai specification ¶ 70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Ando or Park and Yoshida to use the Cai design because the modification would have involved suitable design for the intended purpose.  MPEP § 2144.07.  Once combined, the combination discloses sizes of the red organic light-emitting layer, the green organic light-emitting layer, and the blue organic light-emitting layer exposed by the pixel defining layer are different from each other.
Regarding claim 12, which depends from claim 11: The combination discloses a red sub-pixel (PR) corresponding to the red light-emitting area, a green sub-pixel (PG) corresponding to the green light-emitting area, and a blue sub-pixel (PB) corresponding to the blue light-emitting area, wherein an area of the green sub-pixel (PG) exposed by the pixel defining layer is larger 27SD-201201-TCDthan an area of the red sub-pixel (PR) exposed by the pixel defining layer and is smaller than an area of the blue sub-pixel (PB) exposed by the pixel defining layer.  Cai specification ¶ 70.  
Regarding claim 16, which depends from claim 14: Neither Ando nor Park and Yoshida discloses an area of the green organic light-emitting layer exposed by the pixel defining layer is larger than an area of the red organic light-emitting layer exposed by the pixel defining layer and smaller than an area of the blue organic light-emitting layer exposed by the pixel defining layer.
Cai Figure 15, directed to a display panel, discloses an area of the green organic light-emitting device (PG) exposed by the through hole is larger than an area of the red organic light-emitting device (PR) exposed by the through hole and smaller than an area of the blue organic light-emitting device (PB) exposed by the through hole.  Cai specification ¶ 70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Ando to use the Cai design because the modification would have involved suitable design for the intended purpose.  MPEP § 2144.07.  Once combined, the combination discloses that an area of the green organic light-emitting layer exposed by the pixel defining layer is larger than an area of the red organic light-emitting layer exposed by the pixel defining layer and smaller than an area of the blue organic light-emitting layer exposed by the pixel defining layer.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ando or Park and Yoshida, and further in view of Ji, U.S. Pat. Pub. No. 2021/0399061, Figure 8.
Ji Figure 8: 
    PNG
    media_image12.png
    247
    286
    media_image12.png
    Greyscale

Regarding claim 8, which depends from claim 1: Neither Ando nor Park and Yoshida discloses shapes of the first sub-pixel, the second sub-pixel, and the third sub-pixel are different from each other.  
Ji Figure 8, directed to a pixel arrangement for a display panel, discloses shapes of the first sub-pixel (110), the second sub-pixel (120), and the third sub-pixel (130) are different from each other.   Ji specification ¶¶ 115, 116.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Ando or Park and Yoshida to use the Ji shapes because the modification would have involved suitable design for the intended purpose.  MPEP § 2144.07.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ando and Cai or Park, Yoshida, and Cai, and further in view of Ji.
Regarding claim 13, which depends from claim 11:  The combinations do not disclose that shapes of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are different from each other.
Ji Figure 8, directed to a pixel arrangement for a display panel, discloses shapes of the red sub-pixel (110), the green sub-pixel (120), and the blue sub-pixel (130) are different from each other.   Ji specification ¶¶ 115, 116.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify each combination to use the Ji shapes because the modification would have involved suitable design for the intended purpose.  MPEP § 2144.07.  

Allowable Subject Matter
Claims 2, 10, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the Section 112 rejections were address as well as any claim informalities.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 2: The claim has been found allowable because the prior art of record does not disclose “the first surface level difference of the first sub-pixel is about 30 nm or less, the second surface level difference of the second sub-pixel is about 40 nm or less, and the third surface level difference of the third sub-pixel is about 100 nm or less”, in combination with the remaining limitations of the claim.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “the surface level difference of the planarization layer corresponding to the red organic light-emitting layer is about 30 nm or less, the surface level difference of the planarization layer corresponding to the green organic light-emitting layer is about 40 nm or less, and the surface level difference of the planarization layer corresponding to the blue organic light-emitting layer is about 100 nm or less”, in combination with the remaining limitations of the claim.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “the surface level difference of the planarization layer corresponding to the red organic light-emitting layer is about 30 nm or less, the surface level difference of the planarization layer corresponding to the green organic light-emitting layer is about 40 nm or less, and the surface level difference of the planarization layer corresponding to the blue organic light-emitting layer is about 100 nm or less”, in combination with the remaining limitations of the claim.
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “the surface level difference of the planarization layer corresponding to the red organic light-emitting layer is about 30 nm or less, the surface level difference of the planarization layer corresponding to the green organic light-emitting layer is about 40 nm or less, and the surface level difference of the planarization layer corresponding to the blue organic light-emitting layer is about 100 nm or less”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897